Affirming.
Appellant was convicted of unlawfully selling liquor in Harlan county, and for reversal of that judgment contends the trial court erred in overruling his demurrer to the indictment, and that the verdict is contrary to the evidence.
Tile only criticism of the indictment is that it does not clearly and certainly allege the county in which the offense was committed, as required by section 124 of the Criminal Code. The basis of this contention is that the offense is alleged to have been committed "in said county." But this clearly and certainly means Harlan county, as the indictment is headed "Harlan Circuit Court," begins "The Grand Jury of Harlan County," and no other county is mentioned therein. Hence, as was also held in Traughber v. Commonwealth, 198 Ky. 596,249 S.W. 770, there is no merit in this contention.
Nor can it be said the verdict is flagrantly against the evidence, since the charge is supported by one witness for the Commonwealth and denied only by the defendant, whose reputation for truth and veracity is shown, by his own witness, to be bad.
Judgment affirmed.